NUMBER 13-21-00089-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                           IN THE MATTER OF N.J.T., A JUVENILE


                        On appeal from the 138th District Court
                             of Cameron County, Texas.


                                MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Longoria

        Appellant N.J.T. 1 contends that the juvenile court abused its discretion in waiving

exclusive jurisdiction and transferring his proceeding to criminal district court for

prosecution as an adult. Specifically, by one issue, N.J.T. argues that the juvenile court

erred because appellee the State failed to meet its burden under § 54.02(j)(4)(A) of the

Texas Family Code to establish by a preponderance of the evidence that for a reason


        1 We refer to appellant by his initials as required by statute and to protect his privacy. See TEX.
FAM. CODE ANN. § 56.01(j) (“Neither the child nor his family shall be identified in an appellate opinion
rendered in an appeal or habeas corpus proceedings related to juvenile court proceedings under this title.”).
beyond the control of the state, it was not practicable to proceed in juvenile court before

N.J.T.’s eighteenth birthday. We affirm.

                                      I.     BACKGROUND

A.     Alleged Offense

       On or about October 15, 2018, A.B., a six-year-old girl, made an outcry that she

had been sexually assaulted while in attendance at a church in Brownsville, Texas. On

December 31, 2018, during a church service, A.B. recognized N.J.T. and informed her

mother that he was the alleged perpetrator. On January 8, 2019, while at the Cameron

County Children’s Advocacy Center Monica’s House, A.B.’s mother identified N.J.T. from

several Texas driver’s license photographs as the person A.B. identified. On February 8,

2019, N.J.T. was arrested on the charge of aggravated sexual assault of a child. See TEX.

PEN. CODE ANN. § 22.021. N.J.T.’s date of birth is October 16, 2002, and at the time of

the alleged offense, N.J.T. was about to turn sixteen years old.

B.     Procedural History

       On March 1, 2019, when N.J.T. was approximately sixteen years old and four

months, the State filed its petition alleging delinquent conduct against N.J.T. which was

assigned cause number 2019-DJV-00103. A jury trial was later set for March 25, 2019,

but the record does not reflect that a jury trial proceeded on that date. On March 21, 2019,

N.J.T.’s trial counsel filed a notice of oral deposition with subpoena duces tecum, and

later on April 15, 2019, filed N.J.T.’s first request for production filed as a motion. On May

29, 2019, N.J.T. failed to appear for court, and announcements were reset to July 31,

2019, which was later set to August 30, 2019. However, on August 30, 2019, N.J.T.’s trial


                                              2
counsel was unavailable, and the case was again reset to September 20, 2019. On

September 20, 2019, N.J.T.’s motions, pre-trial motions, and witness list were set for

October 16, 2019, announcements and trial motions were set for November 20, 2019,

and a jury trial was set for December 2, 2019.

        Approximately one month after N.J.T. had reached the age of seventeen, on

November 18, 2019, N.J.T.’s previous trial counsel filed a motion for continuance stating

she needed more time to prepare for the case, and one day later, she filed another motion

for authorization to secure an investigator. On November 20, 2019, announcements were

reset to December 18, 2019, where the juvenile court set, among other things, a jury trial

for March 2, 2020. The grand jury found probable cause to believe N.J.T. had engaged

in delinquent conduct as alleged in the State’s petition, which was filed on December 19,

2019. On February 24, 2020, the case was reset to March 6, 2020.

        On March 5, 2020, the State filed its petition for discretionary transfer to criminal

court against N.J.T., which was assigned cause number 2020-DJV-00112. On March 6,

2020, the juvenile court signed an order which directed the clerk to issue summons to

N.J.T. for a hearing on the State’s petition for discretionary transfer to criminal court.

N.J.T. appeared with new trial counsel on March 6, 2020, and the discretionary transfer

hearing was set for March 25, 2020. 2 Approximately one week later on March 11, 2020,

the juvenile court signed an order for a complete psychiatric evaluation, a complete

psychosocial evaluation, a full social evaluation and complete diagnostic study, as well


        2 We note that the supplemental record reflects that at the hearing on March 6, 2020, a hearing

was set for March 25, 2020, to determine when the discretionary transfer hearing could be set. The record
however reflects that the discretionary transfer hearing was set on March 25, 2020.

                                                   3
as a full investigation of N.J.T., his circumstances, and the circumstances of the alleged

offenses. On March 25, 2020, the case was reset to May 27, 2020, with a notation of

“(Due to Covid-19).” 3 On May 27, 2020, State and defense counsel agreed to an

approximate two-week reset. On June 8, 2020, the State requested a reset and N.J.T.

agreed to another approximate two-week reset to June 24, 2020 with the juvenile court’s

approval. However, the hearing did not proceed on said date, and on June 30, 2020, the

discretionary transfer hearing and announcements were reset to October 7, 2020, again

with a notation of “(Due to Covid-19).” 4 On August 28, 2020, the social study and

diagnostic study were filed. The discretionary transfer hearing did not proceed on October

7, 2020. Nine days later, N.J.T. turned eighteen.

       After N.J.T. turned eighteen, the State requested an unopposed reset setting the


       3  We observe that on March 13, 2020, the Texas Supreme Court and the Court of Criminal Appeals
of Texas issued their First Emergency Order Regarding the Covid-19 State of Disaster, which ordered in
relevant part that:

       [(2.)] Subject only to constitutional limitations, all courts in Texas may in any case, civil or
       criminal—and must to avoid risk to court staff, parties, attorneys, jurors, and the public—
       without a participant’s consent: [(a.)] Modify or suspend any and all deadlines and
       procedures, whether prescribed by statute, rule, or order, for a stated period ending no
       later than 30 days after the Governor’s state of disaster has been lifted[;] . . . and [(f.)] take
       any other reasonable action to avoid exposing court proceedings to the threat of COVID-
       19.

        See Supreme Court Order of March 13, 2020, Misc. Docket No. 20-9042; Court of Criminal Appeals
Order of March 13, 2020, Misc. Docket No. 20-007.

       4 We observe that on June 29, 2020, the Texas Supreme Court issued its Eighteenth Emergency

Order Regarding the Covid-19 State of Disaster, which ordered in relevant part that:

       [(3.)] Subject only to constitutional limitations, all courts in Texas may in any case, civil or
       criminal—and must to avoid risk to court staff, parties, attorneys, jurors, and the public—
       without a participant’s consent: [(a.)] except as provided in paragraph (b), modify or
       suspend any and all deadlines and procedures, whether prescribed by statute, rule, or
       order, for a stated period ending no later than September 30, 2020[;] . . . [(g.)] take any
       other reasonable action to avoid exposing court proceedings to the threat of COVID-19.

       See Supreme Court Order of June 29, 2020, Misc. Docket No. 20-9080.
                                                       4
hearing to January 13, 2021, the State filed its first amended petition for discretionary

transfer to criminal court adding two new allegations against N.J.T. arising from the same

alleged incident, and filed a motion for a second psychiatric evaluation. One day before

the discretionary transfer hearing, N.J.T.’s trial counsel submitted a notice of filing in

N.J.T.’s case of a petition for discretionary transfer to criminal court and order in a different

juvenile case out of the same county.

       On January 14, 2021, the State moved to dismiss cause number 2019-DJV-00103

asserting the cause had been re-indicted and re-filed, and the trial court subsequently

ordered dismissal.

C.     Discretionary Transfer Hearing

       On January 13, 2021, the juvenile court held a discretionary transfer hearing, and

took judicial notice of everything that had been filed. At the hearing, counsel for N.J.T.

requested the State to set forth it reasons for why there was a delay in proceeding before

N.J.T.’s eighteenth birthday. See TEX. FAM. CODE ANN. § 54.02(j)(4)(A). The State

explained that: (1) it was interrupted by Covid-19, (2) there was an emergency order that

was issued by the governor and the county judge to shelter in place, unless they were

essential personnel and this was not essential personnel at the time, (3) N.J.T.’s prior

defense counsel contributed to the delays, (4) the juvenile court had a hearing, and (5)

the juvenile court reset some hearings on its own initiative due to Covid-19. N.J.T.

responded that: (1) Covid-19 was not a reason for the delay because the State proceeded

with a certification hearing in another matter on June 10, 2020, (2) the docket reflects that

the State kept asking for continuances, (3) the State asked for resets, (4) the State could


                                               5
have requested a hearing before N.J.T. turned eighteen, and (5) the State could have

decided to certify N.J.T. as an adult earlier as shown by the fact that the grand jury

indicted him. Towards the conclusion of the hearing, the juvenile court stated as follows:

       My ruling is that based on the pandemic, based on all the delays we’ve had
       because of the Supreme Court, because of the county judge—I do
       remember where [N.J.T.’s prior defense counsel] filed all these motions and
       it delayed the case and she wanted all these hearings and all that, that that
       further delayed the case, and I will find that the State acted appropriately.

       Thereafter, on January 19, 2021, the juvenile court granted N.J.T.’s request for the

following findings to be included in the waiver of jurisdiction and order of transfer to

criminal court:

       The Court hereby finds that it did proceed on other discretionary transfers,
       specifically [another juvenile proceeding] on June 10, 2020[,] where
       witnesses as in this case did appear or were available by video testimony.
       The Court further finds, the Social Diagnostic Study on [N.J.T.] was
       completed on August 28, 2020 prior to [N.J.T.’s] eighteenth birthday. The
       Court also finds that the Petition for Discretionary Transfer to Adult Criminal
       Court was re-set on several occasions at the request of the State.

       The Court further finds that all investigatory evidence in the alleged
       delinquent conduct by [N.J.T.] had been completed by the State at the time
       the State’s Petition Alleging Delinquent Conduct was filed on March 1, 2019.

       On March 5, 2021 the juvenile court signed a waiver of jurisdiction and order of

transfer to criminal court, in which it made the following pertinent finding:

       The Court [f]inds by a preponderance of the evidence that for a reason
       beyond the control of the State, that it was not practicable to proceed in
       juvenile court before [N.J.T.’s] 18th birthday; namely: that the State[’]s
       Petition Alleging Delinquent Conduct was filed on March 1, 2019 and
       [N.J.T.] requested a jury trial. After several resets due to [N.J.T.’s] requests
       for an investigator, [N.J.T.’s] request for deposition and [N.J.T.’s] failure to
       appear on 5/29/19, the State filed its Discretionary Transfer on March 5,
       2020[,] because [N.J.T.] had turned 17. Moreover, it was at this time that
       the Covid 19 pandemic ensued and thus since March, 2020, there have
       been numerous resets outside of the State[’]s control due to the Covid

                                              6
       pandemic. Given that Emergency Orders by both the State and County
       have prevented in-court appearances and that the State by its own initative
       has reset many cases to limit in person contact with outside persons to
       prevent the spread of the Covid virus; the Court finds that the State did not
       unduly delay the proceedings in this matter.

       This accelerated appeal followed. See TEX. FAM. CODE. ANN. §§ 54.02(j),

56.01(c)(1)(A), (h), (h-1).

                                       II.     DISCUSSION

       N.J.T. argues that the juvenile court abused its discretion in finding that the State

satisfied its burden under § 54.02(j)(4)(A), and thus the juvenile court lacked jurisdiction

to transfer the case to criminal district court. See id. § 54.02(j)(4)(A).

A.     Standard of Review

       We evaluate the trial court’s findings of fact under traditional sufficiency of the

evidence principles in reviewing a discretionary transfer. In re A.M., 577 S.W.3d 653, 658

(Tex. App.—Houston [1st Dist.] 2019, pet. granted); see also In re D.J.M., No. 03-18-

000476-CV, 2019 WL 190535, at *2 (Tex. App.—Austin January 14, 2019, no pet.) (mem.

op.). “In reviewing legal sufficiency of the evidence in a juvenile court transfer case, ‘we

view the evidence in the light most favorable to the court’s findings and determine whether

there is any evidence to support such findings.’” In re J.C.W.G., 613 S.W.3d 560, 569

(Tex. App.—San Antonio 2020, no pet.) (quoting Faisst v. State, 105 S.W.3d 8, 12 (Tex.

App.—Tyler 2003, no pet.)); see also In re M.G., No. 13-18-00294-CV, 2018 WL 6241036,

at *4 (Tex. App.—Corpus Christi–Edinburg November 29, 2018, no pet.) (mem. op.). The

no evidence challenge fails if there is more than a scintilla of evidence to support the

finding. See In re J.C.W.G., 613 S.W.3d at 569. “Under a factual sufficiency challenge,


                                               7
we consider all the evidence presented to determine if the court’s finding is so against the

great weight and preponderance of the evidence as to be clearly wrong or unjust.” In re

A.M., 577 S.W.3d at 659; see also In re M.G., 2018 WL 6241036, at *4.

       “If the findings of the juvenile court are supported by legally and factually sufficient

proof, then we review the ultimate decision to waive under an abuse of discretion

standard.” See In re A.M., 577 S.W.3d at 659; see also Collins v. State, 516 S.W.3d 504,

520 (Tex. App.—Beaumont 2017, pet denied); In re B.W.K., No. 11-20-00238-CV, 2021

WL 1421536, at *2 (Tex. App.—Eastland Apr. 15, 2021, no pet.) (mem. op.). A court

abuses its discretion if it acts without reference to any guiding rules and principles. See

In re Nat’l Lloyds Ins., 507 S.W.3d 219, 226 (Tex. 2016). An abuse of discretion does not

occur when a trial court bases its decisions on conflicting evidence. See In re B.N.F., 120

S.W.3d 873, 877 (Tex. App.—Fort Worth 2003, no pet.).

B.     Applicable Law

       The Legislature has granted courts designated as juvenile courts with original and

exclusive jurisdiction over juvenile proceedings. See TEX. FAM. CODE ANN. § 51.04; Ex

parte Thomas, 623 S.W.3d 370, 376 (Tex. Crim. App. 2021); see also McKaine v. State,

170 S.W.3d 285, 288 (Tex. App.—Corpus Christi–Edinburg 2005, no pet.). Under certain

conditions, a juvenile court may waive its exclusive original jurisdiction and transfer the

proceeding to a district court for criminal prosecution. See TEX. FAM. CODE ANN.

§ 54.02(a), (j); In re A.M., 577 S.W.3d at 657–58.

       Once a juvenile turns eighteen years old, the juvenile court’s jurisdiction is limited

to either dismissing the case or transferring the case to criminal district court. See In re


                                              8
N.J.A., 997 S.W.2d 554, 556 (Tex. 1999); see also In re A.M.V., No. 13-17-00317-CV,

2017 WL 4987146, at *1 (Tex. App.—Corpus Christi–Edinburg November 2, 2017, no

pet.) (mem. op.). “The transfer of a juvenile offender from juvenile court to criminal court

for prosecution as an adult should be regarded as the exception, not the rule . . . .” Ex

parte Thomas, 623 S.W.3d at 376. For a juvenile court to validly waive jurisdiction and

transfer a case to a criminal court, it must satisfy the terms of the statute. Id.

         Section 54.02(j) governs the waiver of a juvenile court’s exclusive original

jurisdiction and transfer to criminal district court where the juvenile is eighteen years old

at the time of the transfer hearing. 5 See TEX. FAM. CODE ANN. 54.02(j); In re J.C.W.G.,

613 S.W.3d at 568 (“[S]ection 54.02(j) provides for transfer of a case from juvenile court

to criminal court if certain requirements are met and the defendant is at least [18] years

old.”); see also In re K.T.S., No. 01-18-00778-CV, 2018 WL 6318515, at *7 (Tex. App.—

Houston [1st Dist.] December 4, 2018, no pet.) (mem. op.). Specifically, “[§] 54.02(j)(4)(A)



        5 Section 54.02(j) of the Texas Family Code has five parts, but since N.J.T. raises an issue with

only one sub-subsection, namely § 54.02(j)(4)(A), we include only that sub-subsection within the body of
this memorandum opinion. See TEX. FAM. CODE ANN. § 54.02(j)(4)(A). Nonetheless, the pertinent part of
§ 54.02(j) provides as follows:

         The juvenile court may waive its exclusive jurisdiction and transfer a person to the
         appropriate district court or criminal district court for criminal proecedings if: (1) the person
         is 18 years of age or older; (2) the person was: . . . (B) 14 years of age or older and under
         17 years of age at the time the person is alleged to have committed an aggravated
         controlled substance felony or a felony of the first degree other than an offense under
         Section 19.02, Penal Code; [or] (C) 15 years of age or older and under 17 years of age at
         the time the person is alleged to have committed a felony of the second or third degree or
         a state jail felony; (3) no adjudication concerning the alleged offense has been made or no
         adjudication hearing concerning the offense has been conducted; (4) the juvenile court
         finds from a preponderance of the evidence that: (A) for a reason beyond the control of the
         state it was not practicable to proceed in juvenile court before the 18th birthday of the
         person; . . . and (5) the juvenile court determines that there is probable cause to believe
         that the child before the court committed the offense alleged.

Id. § 54.02(j).
                                                        9
requires the State to show ‘that for a reason beyond the control of the state it was not

practicable to proceed in juvenile court before the 18[th] birthday of the person.’” Moore

v. State, 532 S.W.3d 400, 403 (Tex. Crim. App. 2017) (quoting TEX. FAM. CODE ANN.

54.02(j)(4)(A)) (explaining that “[t]his is meant to limit the prosecution of an adult for an

act he committed as a juvenile if his case could reasonably have been dealt with when

he was still a juvenile.”).

C.      Analysis

        N.J.T. only challenges the juvenile court’s finding that “by a preponderance of the

evidence that for a reason beyond the control of the State, that it was not practicable to

proceed in juvenile court before [N.J.T.’s] 18th birthday[.]” N.J.T. argues the juvenile court

abused its discretion given the evidence before it, specifically: (1) the time span of the

case, (2) that the State proceeded with a different certification hearing during the Covid-

19 pandemic, (3) that the State had all investigatory evidence and reports needed to

proceed with the discretionary transfer hearing, and (4) the State requested several

resets.

        1.      Time Span of the Case

        N.J.T. argues the State filed its petition alleging delinquent conduct on June 5,

2019, 6 and that over nine months passed until the State filed its petition for discretionary

transfer. N.J.T. further argues that the majority of this time was prior to the

commencement of the Covid-19 pandemic. Additionally, N.J.T. argues that on December

18, 2020, the State filed its first amended petition, and the hearing on the petition was


        6   The supplemental clerk’s record in cause number 2019-DJV-00103-I reflects that the State filed
its petition for delinquent conduct on March 1, 2019.
                                                   10
held on January 13, 2021. Lastly, in support of this argument, N.J.T. argues that the time

between when the State filed its first petition and the final hearing was over one and a

half years.

       While the time period from the State’s petition alleging delinquent conduct to the

discretionary transfer hearing was longer than a year and a half, there is also evidence in

the record that N.J.T.’s prior defense counsel prior to Covid-19 attributed to the delay in

the case, as she filed a motion for continuance requesting more time to prepare and a

motion for authorization to secure an investigator approximately eight months after the

State’s petition was filed. Additionally, at the transfer hearing, the State argued that

N.J.T.’s prior defense counsel filed continuous motions for discovery and inspection. See

In re J.C.W.G., 613 S.W.3d at 567 (“[T]he State has no duty to prevent a defendant form

causing delay.”); see also In re L.M.B., No. 11-16-00241-CV, 2017 WL 253654, at *2

(Tex. App.—Eastland Jan. 6, 2017, no pet.) (mem. op.) (announcing its finding that “it

was not practicable to proceed in juvenile court before the 18th birthday [of appellant]”

and indicating “that it took into account the timing of the outcry, the court’s calendar, the

attorneys’ calendars, the motion for continuance, and ‘the time it takes to get an

evaluation done’”).

       Additionally, also prior to Covid-19, the record shows that N.J.T. failed to appear

on May 29, 2019, resulting in a reset and N.J.T.’s trial counsel was unavailable on August

30, 2019, resulting in another reset. Lastly, the record shows that after the Covid-19

pandemic ensued there were two resets due to Covid-19. Thus, given that N.J.T.




                                             11
contributed to the delays coupled with the delays from Covid-19, we disagree with N.J.T.’s

time span argument as reasons that were within the control of the State.

       2.     Other Transfer Hearing

       N.J.T. also argues that the State cannot use Covid-19 as an excuse because it

proceeded on another juvenile discretionary transfer hearing during the pandemic which

from inception took only a period of six months during the most restrictive months of the

pandemic. In support, N.J.T. points to the juvenile court’s finding that “[the juvenile court]

did proceed on other discretionary transfers, specifically [in another juvenile matter] on

June 10, 2020 where witnesses as in this case did appear or were available by video

testimony[]” while N.J.T.’s case remained pending. However, when the transfer hearing

in the other juvenile matter proceeded, the record reflects that the social study and

diagnostic study for N.J.T. had not yet been filed. Indeed, at the request of N.J.T., the

juvenile court made a specific finding that “[t]he Social Diagnostic Study on [N.J.T.] was

completed on August 28, 2020 prior to [N.J.T.’s] eighteenth birthday.” Thus, during the

time period that the State proceeded in the other juvenile matter, the State could not have

permissibly proceeded with a transfer hearing for N.J.T. given § 54.02(d)’s statutory

requirement of obtaining a complete diagnostic study prior to the hearing. See TEX. FAM.

CODE. ANN. § 54.02(d) (“Prior to the hearing, the juvenile court shall order and obtain a

complete diagnostic study, social evaluation, and full investigation of the child, his

circumstances, and the circumstances of the alleged offense.”); McKaine, 170 S.W.3d at

289.




                                             12
       Additionally, the State responds that the facts of the other juvenile matter are

distinguishable as the respondent in that matter was over the age of eighteen at the time

the petition against him was filed, which removes the requirement for a social and

diagnostic study allowing them to forego a statutory requirement. See In re A.M., 577

S.W.3d at 667 (“Section 54.02(d) establishes certain required steps for transfer under

Section 54.02(a) . . . .”); see also In re R.S., No. 11-19-00011-CV, 2019 WL 2557532, at

*3 (Tex. App.—Eastland June 20, 2019, no pet.) (mem. op.) (noting that a diagnostic

study was performed prior to the hearing but was not necessary because appellant was

over the age of eighteen). Therefore, given that the State could not have permissibly

proceeded with N.J.T.’s case until completion of the social study and diagnostic study,

we disagree that the State’s decision to proceed in a separate and distinguishable juvenile

matter was an impermissible delay by the State.

       3.     Investigation and Reports

       N.J.T. next argues that (1) the juvenile court made a finding that “all investigatory

evidence in the alleged delinquent conduct by [N.J.T.] had been completed by the State

at the time the State’s petition alleging delinquent conduct was filed on March 1, 2019[,]”

(2) the State had all the evidence and witnesses to proceed with an adjudication hearing

prior to N.J.T.’s eighteenth birthday, and (3) at the moment the State had the behavorial

assessment report, the psychiatric evaluation, and social diagnostic study on August 28,

2020, it had all the necessary reports to request a setting and proceed with the

discretionary transfer hearing.




                                            13
       N.J.T.’s first argument fails because the juvenile court’s finding that “[a]ll

investigatory evidence in the alleged delinquent conduct by [N.J.T.] had been completed

by the State at the time the State’s Petition Alleging Delinquent Conduct was filed on

March 1, 2019[,]” does not mean that the State must proceed with a transfer hearing as

of March 1, 2019, since it is a determination that is within the State’s discretion to pursue.

See TEX. FAM. CODE. ANN. §§ 53.04(a) (“If the preliminary investigation, required by

Section 53.01 of this code results in a determination that further proceedings are

authorized and warranted, a petition for an adjudication or transfer hearing of a child

alleged to have engaged in delinquent conduct or conduct indicating a need for

supervision may be made as promptly as practicable by a prosecuting attorney who has

knowledge of the facts alleged or is informed and believes that they are true.”); 54.02(d).

Additionally, the juvenile court as of March 1, 2019, had not yet ordered a diagnostic

study, social evulation, and full investigation of the child, his circumstances, and the

circumstances of the alleged offenses. See id. § 54.02(d).

       With regards to N.J.T.’s second contention, while it may be correct that the State

had all the evidence and witnesses to proceed with an adjudication hearing prior to

N.J.T.’s eighteenth birthday, an adjudication hearing would have prevented the State from

moving forward with the discretionary transfer. See id. §§ 54.02(a)(2), (j)(3) (“The juvenile

court may waive its exclusive original jurisdiction and transfer a person to the appropriate

district court or criminal district court for criminal proceedings if: . . . no adjudication

concerning the alleged offense has been made or no adjudication hearing concerning the

offense has been conducted.”); 53.04(a). At the transfer hearing, the State stated “[t]here


                                             14
has been no adjudication hearing on this case since its inception.” Moreover, the juvenile

court made a finding that “[n]o adjucation hearing has been conducted concerning the

offenses alleged in the State’s Petition for Discretionary Transfer to Criminal Court.”

       Lastly, in regards to N.J.T.’s final contention, a setting for the discretionary transfer

hearing was already set for October 7, 2020, which was due to Covid-19 as noted. See

generally, In re J.C.W.G., 613 S.W.3d at 567 (“The State is not responsible for court

delays, which can be described as exceptional circumstances.”). While the discretionary

transfer hearing was not held on October 7, 2020, the record does not reflect that the

State requested a reset or other delay during this short time period before N.J.T. turned

eighteen. Additionally, the State argued that it was interrupted by Covid-19, which the

juvenile court recognized during the hearing and in its transfer order. We thus disagree

with N.J.T.’s arguments related to the investigation and mental health reports because as

of March 1, 2019, the State did not have to proceed with a transfer hearing nor had it met

all of the statutory requirements to do so, an adjudication hearing would have prevented

the State from proceding with a discretionatary transfer, and a hearing was already set

for October 7, 2020 which was before N.J.T.’s eighteenth birthday.

       4.     Delays by the State

       Lastly, N.J.T. argues that the juvenile court found that the “Petition for

Discretionary Transfer to Adult Criminal Court was re-set on several occasions at the

request of the State.” N.J.T. concedes that he was found to have delayed some of the

court proceedings but contends that because the juvenile court only found delays by his




                                              15
trial counsel to be an issue before the State filed its petition for discretionary transfer,

these delays were inconsequential.

       We do not agree that N.J.T.’s delays were inconsequential because each day still

resulted in edging closer to his eighteenth birthday. See TEX. FAM. CODE ANN. §§ 54.02,

54.03; see also Macias v. State, No. 13-04-00027-CR, WL 2265075, at *1 (Tex. App.—

Corpus Christi–Edinburg August 9, 2007, no pet.) (mem. op., not designated for

publication) (“A proceeding to declare a juvenile a delinquent and a proceeding to waive

jurisdiction and certify the juvenile as an adult for criminal prosecution are separate and

distinct proceedings.”). Additionally, while N.J.T. appers to blame his delays on his prior

trial counsel, N.J.T. himself failed to appear on May 29, 2019, a finding made by the

juvenile court, resulting in an approximate two-month reset to July 31, 2019.

       While the record shows that the State requested two resets, on May 27, 2020 and

on June 8, 2020, before N.J.T.’s eighteeth birthday, the record also shows an agreement

by N.J.T.’s counsel as to both, and such approximate 30-day delay was before the

diagnostic and social study had been filed. Additonally, while the record shows two delays

by the State which were without agreement, such delays were after N.J.T. turned

eighteen. See TEX. FAM. CODE ANN. § 54.02(j)(4)(A); see generally Collins, 516 S.W.3d at

520–21 (analyzing § 54.02(j)(4)(B) and concluding that delays after the appellant turned

eighteen are not relevant in reviewing the juvenile court’s findings with respect to the

County’s diligence). Thus, given that N.J.T. contributed to the delays, such delays were

not within the control of the state. Additionally, given that the State’s two delays before

N.J.T.’s eighteenth birthday, totaling approximately 30-days, occured before the


                                            16
diagnostic study and social study had been filed, such delays did not make it impracticable

to proceed before N.J.T.’s eighteenth birthday.

       5.     Summary

       We find that the evidence offered by the State was more than a scintilla to support

the juvenile court’s finding that, for a reason beyond the control of the State, it was not

practicable to proceed in juvenile court by petition before N.J.T.’s eighteenth birthday.

See In re J.C.W.G., 613 S.W.3d at 569. We also find that the challenged finding of the

juvenile court was not against the great weight of the evidence. See In re A.M., 577

S.W.3d at 659; see also In re M.G., 2018 WL 6241036, at *5. Therefore, we conclude that

the juvenile court did not abuse its discretion when it entered the transfer order, and we

overrule N.J.T.’s sole issue.

                                     III.   CONCLUSION

       We affirm the judgment of the juvenile court.

                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
16th day of September, 2021.




                                            17